Citation Nr: 1714487	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for prostatitis.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for urethritis.

3.  Entitlement to service connection for a bladder/prostate disorder, to include prostatitis and urethritis, and as secondary to service-connected degenerative arthritis of the lumbar spine, status post lumbar laminectomy and discectomy.

4.  Entitlement to service connection for a right and left big toe injury.

5.  Entitlement to service connection for a head injury.

6.  Entitlement to service connection for a bilateral eye disorder.

7.  Entitlement to service connection for an injury to the upper front teeth.

8.  Entitlement to a compensable evaluation for hemorrhoidal tags.

9.  Entitlement to an initial increased evaluation for degenerative joint disease of the left shoulder status post rotator cuff tear with residual scar in excess of 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2012 and June 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that the RO previously adjudicated the Veteran's service connection claim for a bladder condition and his claims to reopen entitlement to service connection for urethritis and prostatitis separately.  As discussed below, the Board has found that new and material evidence has been introduced, warranting reopening of both claims.  Having reopened the claims, the Board has combined these issues and has addressed them as a single service connection claim for a bladder/prostate disorder, to include prostatitis and urethritis, and as secondary to service-connected degenerative arthritis of the lumbar spine, status post lumbar laminectomy and discectomy, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

In January 2017, the Veteran testified at a video conference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bladder/prostate disorder to include prostatitis and urethritis is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied the Veteran's service connection claim for prostatitis.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2.  In an August 1996 rating decision, the RO denied the Veteran's service connection claim for urethritis.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

3.  In an August 2002 decisional letter, the RO denied the Veteran's request to reopen his service connection claim for prostatitis.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

4.  In an August 2002 decisional letter, the RO denied the Veteran's request to reopen his service connection claim for urethritis.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

5.  The evidence received since the an August 2002 decisional letter, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for prostatitis.

6.  The evidence received since the an August 2002 decisional letter, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for urethritis.

7.  At his January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeals of the issues of entitlement to service connection for a right and left big toe injury, entitlement to service connection for a head injury, entitlement to service connection for a bilateral eye disorder, entitlement to service connection for an injury to the upper front teeth, entitlement to a compensable evaluation for hemorrhoidal tags, and entitlement to an initial increased evaluation for degenerative joint disease of the left shoulder status post rotator cuff tear with residual scar in excess of 20 percent be withdrawn.


CONCLUSIONS OF LAW

1.  The an August 2002 decisional letter that denied the Veteran's service connection claim for prostatitis is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  The an August 2002 decisional letter that denied reopening of the Veteran's service connection claim for urethritis is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

3.  The evidence received since the an August 2002 decisional letter is new and material, and the claim of entitlement to service connection for prostatitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4.  The evidence received since the an August 2002 decisional letter is new and material, and the claim of entitlement to service connection for urethritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

5.  The criteria for withdrawal of the appeals of the issues of entitlement to service connection for a right and left big toe injury, entitlement to service connection for a head injury, entitlement to service connection for a bilateral eye disorder, entitlement to service connection for injury to the upper front teeth, entitlement to a compensable evaluation for hemorrhoidal tags, and entitlement to an initial increased evaluation for degenerative joint disease of the left shoulder status post rotator cuff tear with residual scar in excess of 20 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether New and Material Evidence has been Submitted to Reopen the Previously Denied Claims for Entitlement to Service Connection for Prostatitis and Urethritis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  

The Veteran's service connection claims for prostatitis and urethritis were initially denied in an August 1996 rating decision.  With respect to urethritis, the RO found that although evidence had been presented of in-service treatment for the condition, there was no residual or chronic disability shown by the record.  Regarding prostatitis, the RO again noted the Veteran underwent treatment for the condition while in service, but ultimately found no relationship between the Veteran's current symptoms and his documented in-service condition.  The Veteran was notified of the decision and his appellate rights in an August 1996 letter.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. §7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the issuance of the decision.  Therefore, the August 1996 rating decision is final.  See 38 U.S.C.A. § 7.105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2016).

The Veteran's request to reopen his service connection claims for prostatitis and urethritis were denied in an August 2002 decisional letter.  The Veteran's claims were denied as a result of his failure to submit requested evidence.  Again, the Veteran was notified of the decision and his appellate rights in the letter.  He did not file a notice of disagreement, nor was new and material evidence submitted within one year of the issuance of the decision.  Therefore, the August 2002 decision is final.  See 38 U.S.C.A. § 7.105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2016).

At the time of the August 2002 decision, the evidence of record included the Veteran's service medical records, treatment records from several private providers, and an August 1996 VA examination report.  Notes from that examination show complaints of prostate problems beginning in service, but indicate the Veteran's symptoms had "cleared up" for a period after service.  They add the Veteran had lately incurred a recurrence of symptoms, including urinary urgency and increased frequency of urination.

The Veteran did not submit new and material evidence within one year of the issuance of the August 2002 decision.  However, a considerable amount of evidence has since been received.  The Veteran was afforded a VA examination in February 2012, and a second in May 2013.  He also testified at a Board hearing in January 2017, during which he offered far greater detail than was previously represented in the record regarding his ongoing prostatatitis and urethritis-related symptoms since service.  In particular, the Veteran noted he has taken medication for both prostatitis and urethritis on a consistent basis since service.  He added he requires the daily use of special undergarments to manage his urinary incontinence, that due to worsening symptoms he has lately had to increase the thickness of the undergarments and change them more frequently, and that he has undergone at least one invasive surgical procedure which was ultimately unsuccessful in controlling symptoms.  This evidence is new as it has not been previously considered by the RO, it is material as it relates to unestablished facts concerning the existence of a current disability and a causal relationship to service, and it raises a reasonable possibility of substantiating the claim.  Thus, the Board finds this evidence both new and material, and the Veteran's service connection claims for prostatitis and urethritis are reopened.



II. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

During the January 2017 hearing, the Veteran testified on the record that he wished to withdraw the issues of entitlement to service connection for a right and left big toe injury, entitlement to service connection for a head injury, entitlement to service connection for a bilateral eye disorder, entitlement to service connection for an injury to the upper front teeth, entitlement to a compensable evaluation for hemorrhoidal tags, and entitlement to an increased evaluation for degenerative joint disease of the left shoulder status post rotator cuff tear with residual scar in excess of 20 percent.  See January 2017 Board Hearing Transcript.  Accordingly, these claims are dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for prostatitis is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for urethritis is reopened, and to this extent only, the appeal is granted.

The appeals regarding the issues of entitlement to service connection for a right and left big toe injury, entitlement to service connection for a head injury, entitlement to service connection for a bilateral eye disorder, entitlement to service connection for an injury to the upper front teeth, entitlement to a compensable evaluation for hemorrhoidal tags, and entitlement to an increased evaluation for degenerative joint disease of the left shoulder status post rotator cuff tear with residual scar in excess of 20 percent are dismissed.


REMAND

Regarding the Veteran's service connection claim for a bladder/prostate disorder to include prostatitis and urethritis, a remand is necessary to obtain an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the record indicates ongoing treatment during the appeal period for urinary retention due to bladder obstruction, it is unclear whether the Veteran has a current diagnosis of a bladder or prostate disorder.  The Veteran was provided a VA examination in February 2012, and a second in May 2013.  The February 2012 examiner noted the Veteran's remote in-service diagnoses of acute urethritis and prostatitis.  The examiner also stated the etiology of the Veteran's voiding dysfunction was benign prostatic hypertrophy (BPH).  The examiner opined that, "[t]he Veteran's urethritis is at least as likely as not incurred in or caused by the treatment he received in the service in that he was diagnosed with acute urethritis due to gonococcus...during his time of service."  However, this positive opinion is inadequate to establish entitlement to service connection, as it does not adequately explain the relationship between his current symptoms and his in-service disorders.  

The May 2013 examiner acknowledged that the Veteran experiences "voiding dysfunction," and listed the diagnoses as status post prostatitis, resolved, and status post gonococcal urethritis, resolved.  The examiner did not indicate that the Veteran had ever been diagnosed with BPH.  He also failed to opine definitively as to whether any current urinary symptoms relate to the Veteran's active service.  Moreover, the examiner did not address the Veteran's contentions of continuous urinary symptoms since service, nor did he adequately address the evidence of record showing that the Veteran has been prescribed medication to treat his urinary symptoms during the appeal period.  The Board therefore finds that a remand is needed for another VA medical opinion that clarifies the current diagnoses and reflects adequate consideration of the Veteran's contentions as well as the medical evidence of record.  See Barr, 21 Vet. App. at 310-11.  

The Board also notes that the June 2013 VA medical opinion raised the  issue of secondary service connection, by indicating the Veteran's voiding dysfunction is "less likely than not related to [his] back condition."  The record reflects that the Veteran is currently service connected for a lumbar spine disability.  Further, an August 1996 VA back examination notes the Veteran's urinary symptoms, indicating "in the last five to [ten] years, he has had increased frequency of urination, increased urgency, and he has had a prostate workup."  When a theory of entitlement is raised by the record, the Board must consider it.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  On remand, the VA examiner must address this theory of secondary service connection for the claimed bladder/prostate disorder.  

Finally, the February 2011 VCAA letter did not notify the Veteran as to the elements of secondary service connection.  VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  On remand, proper VCAA notice should be given.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bladder/prostate disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should send the Veteran a notice letter in connection with his service connection claim for a bladder/prostate disorder, informing him as to the elements of secondary service connection.

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the existence and etiology of any current bladder/prostate disorder, or residuals thereof.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify any bladder/prostate disorder, or residuals thereof, that has been present during the current appeal period (dating to approximately January 2011).  In this regard, the examiner must address the Veteran's credible hearing testimony, as well as his contentions regarding his symptoms to examiners and other providers during the appeal period, including complaints of urinary incontinence since service, and use of medication to treat his voiding dysfunction since service.

For any identified bladder or prostate disorder, or residuals thereof, the examiner should opine as to the following questions:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the current prostate or bladder disorder, or any residuals thereof, is related to any event or injury during military service.

b.  For the current bladder or prostate disorder, or any residuals thereof, that is not related to an in-service injury or event: whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by service-connected degenerative arthritis of the lumbar spine.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative arthritis of the lumbar spine, based on medical considerations.

4.  Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


